In a juvenile delinquency proceeding, the appeal is from an order of the Family Court, Kings County, dated January 19, 1977, which, after a fact-finding determination that appellant had committed acts which, if done by an adult, would constitute a crime, placed him with the Division for Youth. Order reversed, on the law, without costs or disbursements, and proceeding remitted to the Family Court for a new dispositional hearing. Subdivision (a) of section 756 of the Family Court Act, as amended (L 1976, ch 514, § 2), was not designed to eliminate the Family Court’s control over the ultimate placement of a juvenile with a particular agency or class of agencies, as made clear by the legislative history of the 1976 amendment. The Corporation Counsel, with commendable candor, has so conceded. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.